SAMUEL H. WONG & CO., LLP CERTIFIED PUBLIC ACCOUNTANTS To: Board of Directors and Shareholders Guangzhou Global Telecom, Inc. Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on Form SB-2/A #2 of: · Our review report dated October 13, 2007 on Guangzhou Global Telecom, Inc. financial statements as of September 30, 2007 and for the nine months then ended. · Our review report dated August 12, 2007 on Guangzhou Global Telecom, Inc. financial statements as of June 30, 2007 and for the six months then ended. · Our audit report dated January 30, 2007 on Global Telecom Holdings Ltd. financial statements as of December 31, 2006 and 2005 and for the two years then ended. /s/Samuel H. Wong & Co., LLP South San Francisco, CaliforniaSamuel H. Wong & Co., LLP December 7, 2007Certified Public Accountants South San Francisco Head Office: 400 Oyster Point Blvd., Suite 122 So. San Francisco, CA 94080, U.S.A. Tel(415) 732-1288 Fax: (415) 397-9028 Email: swongcpa@aol.com Hong Kong Office: Room 703, Nan Dao Commercial Building, 359-361 Queen's Road Central, Hong Kong Tel:(852) 2526-9262 Fax: (852)2815-4726, 2511-3538 Email: swongcpa@aol.com Website: http://www.swongcpa com Shanghai Representative Office: 1266 Nanjing West Road Plaza 66, Tower 139/F, Shanghai P.R.C. 200040 Tel:(8621) 6103-8593 Fax: (8621) 6103-8593 Email: swongcpagaof corn
